

114 S1643 RS: Ensuring the Safety and Security of Iranian Dissidents in Iraq Act of 2015
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 133114th CONGRESS1st SessionS. 1643IN THE SENATE OF THE UNITED STATESJune 23, 2015Mr. Blunt (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 25, 2015Reported by Mr. Corker, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo require a report on actions to secure the safety and security of dissidents housed at Camp
			 Liberty, Iraq.
	
 1.Short titleThis Act may be cited as the Ensuring the Safety and Security of Iranian Dissidents in Iraq Act of 2015.
 2.Report on actions to secure the safety and security of dissidents housed at Camp Liberty, IraqNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall certify, in writing, to the committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives whether or not the Central Government of Iraq is taking appropriate and sufficient actions to ensure the safety and security of dissidents housed at Camp Liberty, Iraq.
 Not later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a written report setting forth an assessment of whether the Central Government of Iraq is taking appropriate and sufficient actions to ensure the safety and security of dissidents housed at Camp Liberty, Iraq. June 25, 2015Reported with an amendment